Citation Nr: 0421428	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  02-01 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bilateral blepharoconjunctivitis.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to June 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

A hearing was held before the undersigned Veterans Law Judge 
sitting in Washington, D.C., in May 2004.  A transcript of 
that hearing is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted as Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  The new statute amended and clarified VA's 
duty to assist claimants in the development of the facts 
relevant to their claims.  On August 29, 2001, VA issued 
regulations implementing the provisions of VCAA "to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits."  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

In this regard the Board notes that the VCAA requires VA to 
make reasonable efforts to assist claimants in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  Such assistance 
includes making reasonable efforts to obtain relevant records 
that the claimant adequately identifies to the VA and 
authorizes it to obtain.  See 38 U.S.C.A § 5103A(a), (b).  In 
claims for disability compensation, such assistance shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  See 38 U.S.C.A. § 
5103A(d).

The appellant has argued that his service-connected 
conjunctivitis disorder has worsened.  In an October 2000 VA 
examination, the examiner noted that the veteran was treated 
for blepharoconjunctivitis.  He had reduced vision for about 
10 years.  The diagnosis was reduced vision, etiology 
unknown, and dry eye syndrome.  

The veteran is entitled to be evaluated under all potentially 
applicable codes.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  In this regard, the Board notes that the 
veteran's service-connected eye disorder is currently 
evaluated under Diagnostic Code (DC) 6099-6018 for 
blepharoconjunctivitis.  In light of the above clinical 
findings, it might be appropriate to evaluate the veteran's 
eye disorder under other eye disorder diagnostic codes 
including DC 6017 conjunctivitis, trachomatous, chronic.   
 
Prior to arranging for the veteran to undergo an examination, 
the RO should obtain and associate with the claims file all 
outstanding VA treatment records or any identified private 
treatment records.  In this regard, the Board notes that 
during his May 2004 Board hearing the veteran reported 
receiving treatment for his eye disorder from 2000 to the 
present from the VA Medical Centers (VAMC) in  Jacksonville 
and Gainesville, including fee based eye doctors.  Such 
records have not been associated with the claims file. The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992). Hence, the RO must obtain all 
outstanding treatment records from the identified VA 
facility, following the procedures prescribed in 38 C.F.R. § 
3.159(c) (2003), as regards requesting medical records from 
Federal facilities.

Because of the reasons listed above, a remand in this case is 
required.  Accordingly, this case is REMANDED for the 
following:

1.  The RO should request the veteran to 
identify all medical providers from whom 
he has received recent treatment for his 
eye disorder.  The RO should attempt to 
obtain copies of treatment records for 
the veteran from all sources identified 
by the veteran.  

2.  The RO should obtain all outstanding 
records of  treatment of the veteran's 
eye disorder from the VA medical 
facilities in Jacksonville and 
Gainesville.  All records and/or 
responses received should be associated 
with the claims file.

3.  After completion of the above, the RO 
should arrange for the veteran to undergo 
VA medical examination by an 
ophthalmologist for evaluation of his 
bilateral blepharoconjunctivitis 
disorder.  The claims file must be made 
available to the examiner, and the 
examination report should reflect a 
review of the claims file.  All 
appropriate tests and studies should be 
accomplished, including tests of the 
veteran's field vision, and all clinical 
findings should be reported in detail.  
Based on the examination of the veteran 
and review of the record, the examiner 
should offer an opinion as to the 
severity of the veteran's bilateral 
blepharoconjunctivitis condition. The 
examiner should specifically render 
findings with respect to the extent to 
which the veteran experiences impairment 
of visual acuity or field loss, pain, 
rest-requirements, or episodic 
incapacity, as well as whether the 
veteran is experiencing active pathology.   

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal.  If any benefit sought remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



